Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 1 inventive: logic for determining whether the dispense count is indicative of the first volume of fluid having been dispensed from the refill unit; logic for allowing fluid to be dispensed from the refill unit if the dispense count is indicative of at least a portion of the first volume of fluid in the refill unit is remaining in the refill unit; and wherein the dispenser does not dispense fluid if the dispense count is indicative of the first volume of fluid having been dispensed from the refill unit.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 8 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 8 inventive: logic for determining whether the second volume is indicative of more fluid being 
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 15 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 15 inventive: comparing the data indicative of the volume of fluid remaining in the refill unit to the total volume of fluid; detecting the presence of a user's hand proximate an outlet nozzle of the dispenser; dispensing a dose fluid if the data indicative of the volume of fluid remaining in the refill unit indicates that less fluid has been dispensed from the refill unit than the refill unit total volume of fluid; and preventing the dispensing of fluid if the comparative data is indicative of the volume of fluid remaining in the refill unit indicates that more fluid has been dispensed from the refill unit than the refill unit total volume of fluid.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754